DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (US 2019/0318796).
Regarding claim 1, Xiong et al.’s figure 3 shows a shift register comprising a first input sub-circuit (M5) coupled to a first signal input terminal (gate electrode terminal of the transistor M5), a second signal input terminal (source/drain electrode terminal of the transistor M5; INPUT) and a pull-up node (PU), the first input sub-circuit being configured to transmit a signal received at the second signal input terminal to the pull-up node under control of a signal received at the first signal input terminal; an output sub-circuit (M2, M6) at least coupled to the pull-up node, a first clock signal terminal 
Regarding claim 8, Xiong et al.’s figure 3 shows the shift register circuit comprising a first pull down control sub circuit (M7-M10), a first pull down node (PD), a second voltage terminal (VSS), a third voltage terminal (CLKB); a first noise reduction sub circuit (M12), a second noise reduction sub circuit (M4), a third noise reduction sub circuit (M3), a first reset sub circuit (M11).

Regarding claim 21, the recited method steps are seen to be present in Xiong et al.’s circuit arrangement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2019/0318796) in view of Tan et al.  (2015/0043703).
Regarding claim 10, Xiong et al.’s figure 3 shows a shift register comprising all aspects of the present invention except Xiong et al.’s first pull down control sub circuit (M7-M10) is a four transistor circuit instead of being a two transistor circuit as called for in claim 10.  
Tan et al.’s figures 14 and 16 teach that a pull down control sub circuit can be configured with either two transistors or four transistors without altering the circuit operation.  .

Claim 1, 2, 5-9, 11, 19-22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2019/0108809) in view of Xiong et al. (US 2019/0318796) and Tobita (2008/0101529).
Regarding claim 1, Zheng et al.’s figure 3 shows a shift register comprising a first input sub-circuit (M1), a pull up node (PU); an output sub-circuit (M11, M3A) at least coupled to the pull-up node, a first clock signal terminal (CLKC), an output signal transmission terminal (CLK1), a shift signal output terminal (Carry) and a first scan signal output terminal (OUTPUT1), the output sub-circuit being configured to transmit a signal received at the first clock signal terminal to the shift signal output terminal and to transmit a signal received at the output signal transmission terminal to the first scan signal output terminal in response to a voltage of the pull-up node.

Zheng et al.’s figure 3 does not show: (1) the first input sub circuit comprising two signal input terminals; (2) an output control sub-circuit coupled to a second clock signal terminal, a chamfering signal terminal and the first scan signal output terminal, the output control sub-circuit being configured to transmit a signal received at the chamfering signal terminal to the first scan signal output terminal in response to a signal received at the second clock signal terminal in a predetermined time before the first scan signal output terminal stops outputting the signal from the output signal 
Regarding the difference noted in item (1), Tobita’s figures 7 and 19 teach that an input circuit (Q3) can be configured with either a single input signal terminal (figure 7) or a two input signal terminals.  Either configuration will not alter the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention to have Zheng’s et al.’ first input sub circuit (M1) configured to receive two input signal terminals at taught by Tobita reference.

Regarding the difference noted in item (2), Xiong et al.’s figure 3 shows a shift register further includes an output control sub-circuit coupled to a second clock signal terminal (H_CLK), a chamfering signal terminal (VSS) and the first scan signal output terminal (OUTPUT), the output control sub-circuit being configured to transmit a signal received at the chamfering signal terminal to the first scan signal output terminal in response to a signal received at the second clock signal terminal in a predetermined time before the first scan signal output terminal stops outputting the signal from the output signal transmission terminal; wherein the chamfering signal terminal is configured to transmit a signal with a voltage amplitude within a variation range of a voltage amplitude of a signal of the first scan signal output terminal (see figure 4).  The arrangement of the output control sub circuit is necessary to improve display quality (paragraph 0067).  Therefore, it would have been obvious to person skilled in the art before the effective 

Regarding claims 2, 5, the combination Zheng et al., Xiong et al. and Tobita reference shows the output control sub circuit comprising a first transistor (M1, Xiong et al.’s figure 3); the first input sub circuit comprises a second transistor (the modified transistor M1; Zheng et al.’s figure 3); the output circuit comprises a third transistor (M3A), a fourth transistor (M11), a first clock signal terminal (CLKC), a third clock signal terminal (CLK1) and a first capacitor (parasitic capacitor between the gate electrode and the source/drain electrode of the transistor M11).

Regarding claims 6-7, Zheng et al.’s figure 3 shows the output sub circuit is further coupled to a fourth clock signal terminal (M3B), a second scan signal output terminal (OUTPUT2), a fifth transistor (M3B), a second capacitor (C1).

Regarding claim 8, Zheng et al.’s figure 3 shows the shift register circuit comprising a first pull down control sub circuit (M4A, M5A, M6A, M9A), a first pull down node (PD_A), a second voltage terminal (LVGL), a third voltage terminal (VDD1); a first noise reduction sub circuit (an eighth transistor; M8A), a second noise reduction sub circuit (a ninth transistor; M13A), a third noise reduction sub circuit (a tenth transistor; M12A), a first reset sub circuit (an eleventh transistor; M2).


Regarding claims 11 and 23, Zheng et al.’s figure 3 shows the shift register circuit comprising a second pull down control sub circuit (M4B, M5B, M6B, M9B), a second pull down node (PD_B), a second voltage terminal (LVGL), a fifth voltage terminal (VDD2); a fifth noise reduction sub circuit (a sixteenth transistor; M8B), a sixth noise reduction sub circuit (a seventeenth  transistor; M14A), a seventh noise reduction sub circuit (an eighteenth transistor; M12B), an eight noise reduction sub circuit (a nineteenth transistor; M14B)a first reset sub circuit (an eleventh transistor; M2).

Regarding claims 19-20, Zheng et al.’s figure 9 shows a plurality of shift registers connected in series to form a gate driver used in a display apparatus.
Regarding claim 21, the recited method steps are seen to be present in the combination of Zheng et al.,  Xiong et al. and Tobita’s circuit arrangement.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2019/0108809) in view of Xiong (US 2019/0318796) and Tobita (US 2008/0101529) further in  view of Tan et al.  (2015/0043703).

Tan et al.’s figures 14 and 16 teach that a pull down control sub circuit can be configured with either two transistors or four transistors without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to have Zheng et al.’s first pull down control sub circuit made with a two transistor configuration as taught in Tan et al. reference.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2019/0108809) in view of Xiong (US 2019/0318796) and Tobita (US 2008/0101529) further in  view of Tan et al.  (2015/0043703).
Regarding claim 12, the combination of Zheng et al., Xiong et al. and Tobita references 3 shows a shift register comprising all aspects of the present invention except the Zheng et al.’s second pull down control sub circuit (M4B, M5B, M6B, M9B) is a four transistor circuit instead of being a two transistor circuit as called for in claim 12.  
Tan et al.’s figures 14 and 16 teach that a pull down control sub circuit can be configured with either two transistors or four transistors without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art before the effective filing date of the invention was made to have Zheng et al.’s second pull down control sub circuit made with a two transistor configuration as taught in Tan et al. reference.

Allowable Subject Matter
Claims 13-14, 17-18, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/26/2022